Citation Nr: 1645450	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-11 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to July 1994, November 2001 to February 2003, and September 2005 and June 2008 including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in February 2012 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  At that time it was agreed that the record would be held open for an additional 60 days to allow for the submission of additional relevant evidence.  No additional evidence having been received and the 60 day period having elapsed, the Board will adjudicate the claims on the basis of the evidence of record.

The issue of service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant appealed issue.

As the decision below grants the full benefit sought on appeal for sleep apnea, the Board finds that any error in the duties to notify and assist is harmless.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the expert BVA.")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Facts and Analysis

A statement submitted in March 2012 by Dr. Marotta noted that the Veteran had been diagnosed with sleep apnea in October 2011.  However, based on the Veteran's history of symptoms, such as daytime drowsiness, fatigue, and headaches for months prior to the diagnosis, which Dr. Marotta felt was indicative that apnea had been present for several years.

In a statement submitted in June 2012, the Veteran's wife of 18 years discussed his history of sleep apnea symptoms.  She stated that during his active duty service he kept her awake with loud snoring, sometimes stopped breathing in his sleep for up to a minute or more and then start again with snorting and gasping sounds, that he complained of extreme fatigue and headaches and was irritable.  He had had told her that he fell asleep while driving home and she had witnessed him falling asleep while talking to her and their children.  

A statement submitted in November 2012 by Dr. Hospenthal, who is Board Certified in internal medicine/pulmonary critical care/sleep medicine, offered the opinion that the Veteran's obstructive sleep apnea was at least as likely as not present while on active duty and is likely connected to his military service.  Specifically, the provider noted that the Veteran suffered from loud snoring and daytime fatigue during his military service, both of these being symptoms of sleep apnea.

In May 2015, VA obtained a medical opinion based on a complete review of the evidence of record.  It was the medical examiner's opinion that the Veteran's obstructive sleep apnea did not have it onset in service and was not due to service.  The examiner noted that the Veteran had complaints of insomnia prior to service separation, which the Veteran himself attributed to anxiety and mental health problems.  He had specifically denied snoring or breathing problems to a mental health provider.  The examiner also considered the statements by the Veteran's wife regarding symptoms of snoring, stopping breathing, snorting and gasping during active duty, and the statement from Dr. Marotta regarding the presence of sleep apnea symptoms for months prior to the diagnosis 2011.  Based on the fact that this time period was likely two years or more after service separation and the lack of objective evidence of onset of sleep apnea-specific symptoms one year of service separation, the examiner felt that it was unlikely that the onset of the disability was during active military service.

In July 2016, the Veteran submitted a written statement from a fellow service member who attested to the fact that he had symptoms of sleep apnea during service.  Specifically, the friend stated that the Veteran had complained of being tired and not getting enough sleep and having to take energy drinks to try to make it through shift on several occasions.  He had assumed that his symptoms were normal, particularly where he was involved in night patrol, and that it was generally assumed in service that such symptoms were personal issues not medical issues.  The friend also stated that he was aware of more than once incident where the Veteran had been made to account for falling asleep on duty, although he had not undergone formal discipline. 

At the August 2016 Board hearing, the Veteran testified that he had been diagnosed with sleep apnea about four years previously.  He testified that he last performed active duty service in 2008 but continued to perform "mandate" periods of reserve service until 2012.  During that four year period, he had symptoms of sleep apnea, including near miss accidents and difficulty sleeping.  He had experienced similar symptoms during his active duty service as well, including incidents of falling asleep on duty.

After considering all of the evidence of record, the Board finds that it is at least in equipoise with respect to whether the Veteran's obstructive sleep apnea had its onset in service.  As noted above, the Veteran has a current diagnosis of sleep apnea.  Additionally, the Veteran, his spouse, and a fellow servicemember have submitted statements regarding the Veteran's snoring and tiredness during his active service.  As such, this case comes down to the third element - causal relationship.  In this regard, the VA examiner's opinion was that sleep apnea did not have its onset in service because there was no objective evidence of the symptoms specific to apnea (snoring, witnessed apneas) prior to separation from service.  However, the Veteran's statements, the statement of his wife, and the statement of his friend attest to snoring, daytime drowsiness, and witnessed apneas during his active service.  These lay witnesses are competent to provide evidence as to events they personally witnessed and the Board finds no reason to question the credibility of these statements.  In addition, the Veteran's private provider has furnished an opinion that the Veteran's sleep apnea had it onset in service, based on the history of symptoms provided by the Veteran.  Further, the Board finds that weight should be given to the November 2012 opinion as it was provided by a clinician with specialized training in sleep medicine.  Based on the foregoing, the Board finds that the evidence is at least in equipoise at to the causal relationship to service.  

In light of the above, the Board finds that service connection for obstructive sleep apnea is warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Veteran seeks service connection for hypertension, which he asserts was first manifested in service and is demonstrated in his medical records from his time in service, specifically for the period of time between March 2006 and May 2008.  A review of the record shows that on three separate occasions, in February 2008, April 2008, and May 2008, the Veteran was seen for follow-up treatment on his left ankle disability.  On these occasions, the Veteran's blood pressure readings were listed as 141/91, 131/99, and 138/96, respectively.  In addition, the Veteran was afforded an exercise stress test in August 2006 which included a note that the Veteran had resting diastolic hypertension with an exaggerated response.  An August 2006 medians summary report noted the Veteran's blood pressure to be 210/94.  

However, a VA expert medical opinion was obtained in January 2015.  The examiner reviewed all of the evidence of record and offered the opinion that the Veteran's hypertension was less likely than not incurred in or caused by the Veteran's military service.  The examiner based the opinion on the fact that, while the Veteran had isolated incidents of high blood pressure in service, he never met the diagnostic criteria for hypertension while on active duty.  The examiner noted that the incidents of high blood pressure in service could have been the result of many variables to include stress, illness, fluid retention, etc., and did not predispose him to develop hypertension in the future.  The examiner did not specifically discuss the exercise stress test or the significance of the treatment notes described above in the context of this Veteran.  The Board finds that an addendum opinion, provided either by the VA examiner of record or by a similarly qualified provider, is necessary to specifically address the significance of this evidence, if any, to the opinion offered.

Accordingly, the case is REMANDED for the following actions:

1. Request a clarification/new opinion with respect to the issue of service connection for hypertension.  The examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's hypertension had its onset in service.  Specifically, the VA examiner should address the significance, if any, of the Veteran's findings on the August 2006 exercise stress test/medians summary report and of the blood pressure readings taken in February, April, and May 2008 during visits with respect to his profile for left ankle disability.  The VA examiner should also address the January 2015 opinion in light of the discussion regarding the cited evidence.

The VA examiner should be provided access to the complete electronic claims file, including VBMS and Virtual VA.  The VA examiner is asked to provide a comprehensive rationale for each opinion offered.

2. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


